Allowable Subject Matter
Claims 1, 3-8, 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record Oraem (Pub. No: 2017/0066363) disclose a light signaling system for a vehicle having a vehicle lighting system and an auxiliary lighting system for use with an auxiliary device, the light signaling system comprising: a control module mounted to the vehicle, the control module electrically coupled to one or more lights of the vehicle lighting system of the vehicle and to one or more lights of the auxiliary lighting system, the control module being configured to cause one or more lights, to which it is electrically coupled, to flash on and off. However, prior art of record Oraem (Pub. No: 2017/0066363) fails to disclose or fairly suggest, alone or in combination, “a switch electrically coupled to the control module, the switch configured to activate and deactivate the light signaling system, wherein activating the light signaling system causes the one or more lights in the vehicle lighting system and the one or more lights in the auxiliary lighting system to flash on and off” in combination with the remaining claimed limitations as recited in claim 1 (claims 3-6,11-20 are allowable since they are dependent on claim 1).
Prior art of record Oraem (Pub. No: 2017/0066363) disclose a light signaling system for a vehicle having a vehicle lighting system and an auxiliary lighting system for use with an auxiliary device, the light signaling system comprising: a control module mounted to the vehicle, the control module electrically coupled to one or more lights of the vehicle lighting system of the vehicle and to one or more lights of the auxiliary lighting system, the control module being configured to cause one or more lights, to which it is electrically coupled, to flash on and off.
However, prior art of record Oraem (Pub. No: 2017/0066363) fails to disclose or fairly suggest, alone or in combination,” a switch electrically coupled to the control module, the switch configured to activate and deactivate the light signaling system, wherein activating the light signaling system causes the one or more lights in the vehicle lighting system and the one or more lights in the auxiliary lighting system to flash on and off, wherein the switch is configured to activate the light signaling system by coupling an input of the control module to a power source of the vehicle: and  wherein the light signaling system is activated when the input is supplied a voltage within a range of 5 to 14 volts”, in combination with the remaining claimed limitations as recited in claim 7.
Prior art of record Oraem (Pub. No: 2017/0066363) disclose  light signaling system for a vehicle having a vehicle lighting system and an auxiliary lighting system for use with an auxiliary device, the light signaling system comprising: a control module mounted to the vehicle, the control module electrically coupled to one or more lights of the vehicle lighting system of the vehicle and to one or more lights of the auxiliary lighting system, the control module being configured to cause one or more lights, to which it is electrically coupled, to flash on and off.
However, prior art of record Oraem (Pub. No: 2017/0066363) fails to disclose or fairly suggest, alone or in combination, “switch electrically coupled to the control module, the switch configured to activate and deactivate the light signaling system, wherein activating the light signaling system causes the one or more lights in the vehicle lighting system and the one or more lights in the auxiliary lighting system to flash on and off, wherein the switch is configured to activate the light signaling system by coupling an input of the control module to a power source of the vehicle: and  wherein the light signaling system is deactivated when the voltage on the input drops below five volts”, in combination with the remaining claimed limitations as recited in claim 1 (claims 3-6 are allowable since they are dependent on claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844